Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 7, 1973, convicting him of robbery in the first degree, burglary in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions for burglary in the second degree and grand larceny in the third degree and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts of this case, defendant could not have committed robbery in the first degree without having also committed burglary in the second degree and grand larceny in the third degree. The guilty verdict on the count charging robbery in the first degree requires dismissal of the inclusory concurrent counts. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.